Citation Nr: 1717450	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss to include on an extraschedular basis


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from December 1996 to January 2006.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran was provided two personal hearings before the Board.  The first hearing was presided over by Veterans Law Judge (VLJ) Kennedy, and that the second hearing was presided over by VLJ Blackwelder.  The Veteran waived his right to a third hearing before a third VLJ during the second hearing presided over by VLJ Blackwelder, but a panel decision is still necessary.  38 C.F.R. § 20.707.
 
This matter was previously before the Board and denied in a May 2012 Board decision.  In November 2013, the Veteran was advised of his right to have the May 2012 decision vacated, and, in June 2014 after receiving an appropriate request from the Veteran, the May 2012 Board decision was vacated.  In August 2014 and February 2016 Board decisions this matter was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable disability rating for bilateral hearing loss.  

The Veteran's most recent VA examination was conducted in May 2011.  The Veteran's speech discrimination scores using the Maryland CNC test were 86 percent in the left ear and 94 percent in the right.  

A September 2013 VA treatment record indicates that the Veteran's speech discrimination scores were 84 percent in the left ear and 92 percent in the right ear.  However, it does not appear that the results of the audiogram were included with the records.  Rather, the audiologist simply included a summary.  Unfortunately, such a summary is insufficient for rating purposes.

A January 2016 VA audiology record indicates that the Veteran's word recognition scores were 80 percent in the left ear and 88 percent in the right ear.  Unfortunately, once again it does not appear that the results of the audiometric testing were included in the treatment records that were uploaded to the Veteran's file.  It was noted that the results of the audiogram were available, but do not appear to have been included in the claims file at this time.

Accordingly, the case is REMANDED for the following action:

1.  Determine if the audiograms from the September 2013 and January 2016 audiology appointments are available and, if so, upload them to the Veteran's VBMS file.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his bilateral hearing loss.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
             K. J. ALIBRANDO                                      S. L. KENNEDY
	            Veterans Law Judge                                    Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals



	                         __________________________________________
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




